[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's (Bartnicki's) motion for summary judgment.
The plaintiff filed a three-count complaint for negligence after tripping and falling on a sidewalk. He claims, inter alia, that Bartnicki was the owner of the premises, controlled, maintained and possessed said premises, including the sidewalk abutting thereto.
Bartnicki responded that she does not own the sidewalk but only the land which abuts said sidewalk. Defendant filed a memorandum of law in opposition to this motion, together with a deed which states that Bartnicki owns to the "street line." This raises a legitimate issue of a material fact which defeats the motion for summary judgment.
The motion is denied.
Mihalakos, J. CT Page 7076